Exhibit 10.1

SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

This Second Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is made this 6th day of March, 2012 by and among SKULLCANDY, INC.,
a Delaware corporation (“Skullcandy”), AG ACQUISITION CORPORATION, a Delaware
corporation (“AG”, together with Skullcandy, the “Borrowers” and each a
“Borrower”), the financial institutions which are now or which hereafter become
a party hereto as lenders (the “Lenders”), UPS CAPITAL CORPORATION, a Delaware
corporation (“UPSC”), as foreign collateral agent for the Lenders (in such
capacity, the “Foreign Collateral Agent”), and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent” and together with Foreign Collateral Agent, each, an
“Agent” and, collectively, the “Agents”).

BACKGROUND

A. WHEREAS, on August 31, 2010, Skullcandy, Lenders, Foreign Collateral Agent
and Administrative Agent entered into, inter alia, that certain Revolving Credit
and Security Agreement (as same has been or may be amended, modified, renewed,
extended, replaced or substituted from time to time, the “Loan Agreement”) to
reflect certain financing arrangements between the parties thereto. AG became,
and assumed all of the obligations of, a Borrower under the Loan Agreement
pursuant to that certain Joinder to Revolving Credit and Security Agreement
dated as of April 22, 2011 among AG, Skullcandy, Lenders, Foreign Collateral
Agent and Administrative Agent (the “Joinder”) The Loan Agreement, Joinder and
all Other Documents executed in connection therewith to the date hereof are
collectively referred to as the “Existing Financing Agreements.” All capitalized
terms not otherwise defined herein shall have the meaning ascribed thereto in
the Loan Agreement;

B. WHEREAS, Borrowers had previously informed Agent and Lenders that Borrowers
expected to fail to comply with Section 7.6 of the Loan Agreement for the fiscal
year ending December 31, 2011, and Agent and Lenders had previously agreed to
amend the Loan Agreement on the terms and conditions contained in this Amendment
so that, after giving effect to such amendment, Borrowers would be, and would
have been, in compliance with Section 7.6 of the Loan Agreement.

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound and to document their prior agreement with respect to the matters
contained herein, promise and agree as follows:.

1. Amendments to Loan Agreement.

(a) With retroactive effect to December 30, 2011, Section 7.6 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

7.6 Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Borrowers in excess of $12,000,000.



--------------------------------------------------------------------------------

2. Representations and Warranties of Borrowers. Each Borrower hereby:

(a) represents and warrants that all representations and warranties set forth in
the Loan Agreement and all of the other Existing Financing Agreements are true
and correct in all material respects as of the date hereof (except to the extent
any such representations and warranties specifically relate to a specific date,
in which case such representations and warranties were true and correct in all
material respects on and as of such other specific date);

(b) reaffirms all of the covenants contained in the Loan Agreement (as amended
hereby) and covenants to abide thereby until termination of the Loan Agreement
in accordance with Section 13.2 thereof;

(c) represents and warrants that, after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing under any of the
Existing Financing Agreements; and

(d) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary corporate action and that the officers
executing this Amendment on its behalf were similarly authorized and empowered,
and that this Amendment does not contravene any provisions of its certificate of
incorporation or bylaws, or of any material contract or material agreement to
which it is a party or by which any of its properties are bound;

3. Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the date of satisfaction of the following conditions precedent
(“Effective Date”) (all documents to be in form and substance reasonably
satisfactory to Agents and each Agent’s counsel):

(a) Administrative Agent shall have received this Amendment fully executed by
the Borrowers, Foreign Collateral Agent and Lenders; and

(b) No Default or Event of Default shall have occurred and be continuing.

4. Further Assurances. Each Borrower hereby agrees to take all such actions and
to execute and/or deliver to Agents and Lenders all such documents, assignments,
financing statements and other documents, as Agents and Lenders may reasonably
require from time to time, to the extent necessary to effectuate and implement
the purposes of this Amendment.

5. Payment of Expenses. Borrowers shall pay or reimburse Agents and Lenders for
their reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto in accordance with Section 16.9 of the
Loan Agreement.

6. Reaffirmation of Loan Agreement. Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement and all other of the Existing
Financing Agreements are hereby reaffirmed and shall continue in full force and
effect as therein written.

 

2



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.

(b) Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

(c) Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

(d) Governing Law. The terms and conditions of this Amendment shall be governed
by the laws of the State of New York.

(e) Other Document. This Amendment shall constitute an Other Document under the
Loan Agreement, and the breach of any representation or warranty contained
herein or the failure to perform, keep or observe any term, provision, condition
or covenant contained herein shall constitute an Event of Default under the Loan
Agreement.

(f) Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or pdf transmission shall be deemed to be an original signature
hereto.

[SIGNATURES TO APPEAR ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

BORROWERS:    SKULLCANDY, INC.       By:  

/s/ Mitch Edwards

      Name:   Mitch Edwards       Title:   Chief Financial Officer and
General Counsel       AG ACQUISITION CORPORATION       By:  

/s/ Mitch Edwards

      Name:   Mitch Edwards       Title:   Chief Financial Officer   

ADMIN. AGENT

AND LENDER:

   PNC BANK, NATIONAL ASSOCIATION       By:  

/s/ Jeanette Vandenbergh

      Name:   Jeanette Vandenbergh       Title:   Vice President   

FOREIGN

COLLATERAL

AGENT AND

LENDER:

   UPS CAPITAL CORPORATION       By:  

/s/ William H. Talbot

      Name:   William H. Talbot       Title:   Director of Portfolio   

[SIGNATURE PAGE TO SECOND AMENDMENT AND WAIVER TO

REVOLVING CREDIT AND SECURITY AGREEMENT]